      Case 1:20-cv-07916-PGG-BCM Document 11 Filed 10/09/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 STRIKE 3 HOLDINGS, LLC,
                                                                                10/9/20
                Plaintiff,
        -against-                                     20-CV-7916 (PGG) (BCM)
 JOHN DOE, subscriber assigned IP address             ORDER
 108.27.53.168,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiff Strike 3 Holdings, LLC (Strike 3) brings this action against an individual

identified only as "John Doe subscriber assigned IP address 108.27.53.168" (Doe). Strike 3 alleges

that Doe “has been recorded infringing” its copyright on “32 movies over an extended period of

time,” Compl. (Dkt. No. 1) ¶ 4, using the BitTorrent protocol, and seeks damages for copyright

infringement pursuant to 17 U.S.C. § 504. By motion dated September 30, 2020 (Dkt. No. 7),

plaintiff seeks an ex parte order, pursuant to Fed. R. Civ. P. 26(d)(1), permitting it to serve a

subpoena on Verizon Fios, an entity it believes to be Doe’s internet service provider (ISP), which

would permit it to identify Doe by name and address. For the reasons stated below, plaintiff’s

motion will be granted.

I.     BACKGROUND

       Plaintiff Strike 3 is a Delaware limited liability company and a producer of adult motion

pictures, which it distributes on DVDs and through subscription websites. Compl. ¶¶ 3, 11.

Plaintiff’s films are apparently quite popular: plaintiff alleges that it receives millions of unique

visitors each month to the websites that it uses to distribute its films, and that its DVDs are "the

number one selling adult DVDs in the United States." Id. ¶¶ 3, 13. However, this popularity has

resulted in "a major problem with Internet piracy . . . Strike 3’s motion pictures are among the

most pirated content in the world." Id. ¶ 16. Much of the piracy takes place over BitTorrent, which
      Case 1:20-cv-07916-PGG-BCM Document 11 Filed 10/09/20 Page 2 of 6




is "a system designed to quickly distribute large files over the Internet. Instead of downloading a

file, such as a movie, from a single source, BitTorrent users are able to connect to the computers

of other BitTorrent users in order to simultaneously download and upload pieces of the file from

and to other users." Id. ¶ 17. Plaintiff alleges that Doe has unlawfully "downloaded, copied, and

distributed" 32 of its movies, using BitTorrent, on various dates from December 15, 2018 through

August 3, 2020. Id. Ex. A. Plaintiff further alleges that it owns the registered copyrights for all 32

of those movies. Id.

        In order to police and enforce its copyrights, plaintiff developed an "infringement detection

system," VXN Scan, through which it "record[s] numerous infringing BitTorrent computer

transactions in the form of PCAPs," or packet capture files. Williamson Decl. (Dkt. No. 8-1) ¶ 59.

The PCAPs evidence particular IP addresses that connect to Strike 3's BitTorrent "client" and send

that client "pieces of a computer file (which contains an infringing copy of Plaintiff’s works)." Id.

Additionally, plaintiff engaged the services of Patrick Paige, an experienced computer forensics

consultant, "to individually analyze and retain forensic evidence captured by its infringement

detection system." Paige Decl. (Dkt. No. 8-2) ¶ 12.

        As relevant to this case, Paige attests that he received a PCAP from Strike 3 containing

information relating to a specific transaction, initiated on August 3, 2020, in which IP address

108.27.53.168 (that is, the IP addressed subscribed to by Doe) "uploaded a piece or pieces of a file

corresponding to" a specific "info hash" used by BitTorrent to identify and locate the other "pieces

of the desired file." Paige Decl. ¶¶ 16-18, 22. In this case the "desired file" was the movie identified

as "Work No. 1" on Exhibit A to the Complaint. Id. ¶ 26. Thus, according to Paige, the PCAP

"is evidence which supports the allegation that IP address 108.27.53.168 engaged in a transaction

that included the transmission of a piece or pieces of a file, in response to a request for data relating



                                                   2
       Case 1:20-cv-07916-PGG-BCM Document 11 Filed 10/09/20 Page 3 of 6




to" Work No. 1. Id. Paige adds that Doe's internet service provider (ISP), Verizon Fios, "is the

only entity that can correlate the IP address to its subscriber and identify Defendant as the person

assigned the IP address 108.27.53.168 during the time of the alleged infringement." Id. ¶ 28.

II.     DISCUSSION

        Fed. R. Civ. P. 26(d)(1) prohibits parties from seeking "discovery from any source before

the parties have conferred as required by Rule 26(f)," unless specifically authorized to do so either

by the federal rules, by stipulation, or by court order. Rule 26(d)(1) requires a party seeking early

discovery to make "some showing of good cause . . . to justify such an order." Charles Alan Wright

& Arthur R. Miller, 8A Fed. Prac. & Proc. § 2046.1 (3d ed.); see also Digital Sin, Inc. v. Does 1-

27, 2012 WL 2036035, at *3 (S.D.N.Y. June 6, 2012) (quoting Ayyash v. Bank Al–Madina, 233

F.R.D. 325, 326–27 (S.D.N.Y.2005)) (courts have "applied a 'flexible standard of reasonableness

and good cause' to determine whether expedited discovery is appropriate."). In the context of

alleged copyright infringement by anonymous individuals over the internet, courts in this District

regularly assess five factors identified by the Second Circuit in determining whether to grant

permission for expedited discovery under Fed. R. Civ. P. 26(d)(1):

             (1) the plaintiff’s ability to make out a prima facie showing of infringement, (2)
             the specificity of the discovery request, (3) the absence of alternative means to
             obtaining the information sought in the subpoena, (4) the need for the
             information sought in order to advance the claim, and (5) the Defendant’s
             expectation of privacy.
Strike 3 Holdings, LLC v. Doe, 2018 WL 2229124, at *2 (S.D.N.Y. Apr. 25, 2018) (citing Arista

Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010)). Here, each of these five factors supports

plaintiff.

        First, plaintiff has made a prima facie showing of copyright infringement. A plaintiff shows

a prima facie case of copyright infringement by demonstrating (1) that it owns a valid copyright;

and (2) unauthorized copying by the defendant. Strike 3, 2018 WL 2229124, at *2. Plaintiff asserts,

                                                     3
      Case 1:20-cv-07916-PGG-BCM Document 11 Filed 10/09/20 Page 4 of 6




through the Williamson and Paige declarations, that it owns valid copyrights in the adult films at

issue, and that defendant has engaged in unauthorized copying of at least one of them. Second, the

discovery request is very limited: plaintiff seeks only the "true name and address" of defendant

Doe. Pl. Mem. (Dkt. No. 8) at 2. The third and fourth factors similarly favor plaintiff. Paige, who

has extensive experience in computer forensics, attests that Verizon Fios "is the only entity that

can correlate the IP address to its subscriber and identify Defendant." Paige Decl. ¶ 28. Without

knowing the identity of the defendant, there would be no way for the litigation to progress. Finally,

as courts in this District have repeatedly held, "ISP subscribers have a minimal expectation of

privacy in the sharing of copyrighted material." Malibu Media LLC v. Doe, 2019 WL 297607, at

*3 (S.D.N.Y. Jan. 23, 2019) (quoting Malibu Media, LLC v. John Does 1-11, 2013 WL 3732839,

at *6 (S.D.N.Y. July 16, 2013)).

       The Court will therefore grant Strike 3’s application, subject to certain conditions,

described below, to protect the subscriber associated with the relevant IP address from harassment

or unnecessary embarrassment. The Court notes that "the true infringer could just as easily be a

third party who had access to the internet connection, such as a son or daughter, houseguest,

neighbor, or customer of a business offering an internet connection. There is a real risk that

defendants might be falsely identified and forced to defend themselves against unwarranted

allegations." Patrick Collins, Inc. v. Does 1-4, 2012 WL 2130557, at *1 (S.D.N.Y. June 12, 2012).

       It is hereby ORDERED that plaintiff may serve Verizon Fios with a Rule 45 subpoena to

obtain defendant Doe's name and mailing address only. Plaintiff shall not seek defendant’s email

address by subpoena or otherwise. Plaintiff may not serve a Rule 45 subpoena on any other ISP

without further order of the Court.




                                                 4
      Case 1:20-cv-07916-PGG-BCM Document 11 Filed 10/09/20 Page 5 of 6




       It is further ORDERED that plaintiff may use defendant’s name and address for the

purpose of this litigation only. Plaintiff shall not disclose, or threaten to disclose, defendant’s

name, address, or any other identifying information (other than defendant’s IP address) that

plaintiff may subsequently learn. Defendant, once identified, will be permitted to litigate this case

anonymously unless and until this Court orders otherwise, after defendant has had notice of and

an opportunity to challenge the proposed disclosure. Therefore, plaintiff shall not publicly file any

of defendant’s identifying information, beyond his or her IP address, and must file all documents

containing Doe's name or other such identifying information under seal.

       It is further ORDERED that plaintiff shall serve a copy of this Order upon Verizon Fios

along with the subpoena, and shall file proof of such service on the ECF case docket.

       It is further ORDERED that within 45 days of the date of service of the Rule 45 subpoena

upon it, and at least 30 days before providing any responsive information to plaintiff, Verizon Fios

shall serve defendant Doe – its subscriber – with a copy of the subpoena and a copy of this Order.

Verizon Fios may serve defendant using any reasonable means, including written notice sent to

his or her last known mailing address, transmitted by first class mail or overnight service.

       It is further ORDERED that defendant shall have 30 days from the date of service of the

Rule 45 subpoena and this Order upon him or her to file any motions contesting the subpoena

(including a motion to quash or modify the subpoena). Verizon Fios may not turn over defendant’s

identifying information to plaintiff before the expiration of this 30-day period. Additionally, if

defendant or Verizon Fios files a motion to quash or modify the subpoenas, Verizon Fios may not

turn over any responsive information to plaintiff until the issues have been addressed and the Court

issues an order.




                                                 5
      Case 1:20-cv-07916-PGG-BCM Document 11 Filed 10/09/20 Page 6 of 6




       It is further ORDERED that Verizon Fios shall preserve any subpoenaed information

pending the resolution of any timely-filed motion to quash.

       It is further ORDERED that Verizon Fios shall confer with plaintiff and shall not assess

any charge in advance of providing the information requested in the subpoena. If Verizon Fios

receives a subpoena and elects to charge for the cost of production, it shall provide a billing

summary and cost report to plaintiff.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 7.

 Dated: New York, New York
        October 9, 2020                             SO ORDERED.


                                                    _____________________________
                                                    BARBARA MOSES
                                                    United States Magistrate Judge




                                                6
